Citation Nr: 0112687	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  96-04 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for developmental bruxism 
and temporomandibular joint (TMJ) pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from April 1986 to June 
1993.

This matter is brought to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Anchorage, Alaska.  

In a rating decision dated in October 1996, the RO granted 
entitlement to service connection for bilateral tendonitis of 
the shoulders, dermatitis, and chronic pelvic inflammatory 
disease with adhesions.  Thus, only issue remaining on appeal 
is entitlement to developmental bruxism with associated left 
TMJ pain.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board notes that the veteran's claim was denied on the 
merits; however, because of the change in the law brought 
about by the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Review of the veteran's claims folder reveals that she first 
complained of TMJ symptomatology during her period of active 
service.  Review of the post service evidence reveals 
episodes of TMJ symptomatology and two VA examinations with 
equivocal diagnoses of the veteran's present disability.

Review of the VA examination in June 1999 reveals that it was 
directed to the matter of entitlement to VA dental treatment 
rather than VA compensation pursuant to 38 U.S.C.A. §§ 1110, 
1131 (West 1991).  It left the question unanswered whether 
the veteran has a present disability that arose during her 
period of active service.  It is now well settled that in its 
decisions, the Board may not rely upon its own 
unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. 
App. 517 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Given the 
nature of the veteran's TMJ symptomatology, whether it is 
merely a symptom of a developmental abnormality that existed 
prior to service, or is it more properly diagnosed as TMJ 
syndrome must be resolved.  If her bruxism is a developmental 
defect that existed prior to service she could not receive 
service connection.  However if a disability or disorder 
rather than a defect existed and was aggravated beyond the 
natural course, or is it habitual, perhaps arising during the 
veteran's period of active service and resulting in the 
veteran's TMJ symptomatology then the situation is 
significantly different.  See 38 C.F.R. § 3.303(c), 
VAOPGCPREC 67-90 and 82-90 (O.G.C. Prec. 67-90 and 82-90).  

The precedent opinions of the VA General Counsel are binding 
on the Board.  38 U.S.C.A. § 7104.  The Board observes that 
the pertinent distinction between congenital or developmental 
"disease" and "defect" in the VA disability compensation 
scheme as discussed in VAOPGCPREC 82-90 (O.G.C. Prec. 82-90), 
has been relied on in precedent decisions.  See for example 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993).

The VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  38 U.S.C.A. § 5107(a).  The 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support her claim includes 
obtaining an adequate VA examination.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet.App. 
90 (1990).  The fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should request the veteran 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to her claim.  
After securing any necessary authorization 
from the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified by the veteran that have not 
been previously secured.  The veteran is 
asked to note any recent treatment of her 
TMJ symptoms.

3.  The RO should arrange for a VA 
examination by an oral surgeon to 
determine the nature, extent and etiology 
of the veteran's TMJ symptomatology.  The 
claims folder or the pertinent medical 
records contained therein should be 
reviewed by the examiner in conjunction 
with the examination, including copies of 
all previous examinations of the veteran 
and all pertinent treatment records.  The 
examiner should provide explicit responses 
to the following questions:

(a) What is the status and diagnosis 
of the veteran's TMJ symptomatology, 
i.e. is it a symptom of bruxism or a 
discrete disability?

(b) Is it at least as likely as not 
that the currently diagnosed bruxism 
or TMJ symptomatology pre-existed 
service?

(c) Is it at least as likely as not 
that the currently diagnosed bruxism 
or TMJ symptomatology is a 
developmental defect?

(d) Is it at least as likely as not 
that the currently diagnosed bruxism 
or TMJ symptomatology, if present 
when she entered service, was 
aggravated beyond the natural 
progression during the veteran's 
period of active duty?

(e) Is it at least as likely as not 
that if the currently diagnosed 
disability in the TMJ was found to 
have been aggravated beyond the 
natural progression, was that 
aggravation permanent?

The examiner should provide a discussion 
of the rationale for the opinion rendered.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period should be allowed for 
response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  No action is required of the appellant 
until she is contacted by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



